UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 4/30/10 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for this series, as appropriate. DREYFUS OPPORTUNITY FUNDS - DREYFUS GLOBAL SUSTAINABILITY FUND ( Class A, C, and I ) FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Global Sustainability Fund SEMIANNUAL REPORT April 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Global Sustainability Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Global Sustainability Fund, covering the six-month period from November 1, 2009, through April 30, 2010. Psychology plays a very important role in how investors  especially retail investors  perceive the markets and make asset allocation decisions. Unlike in an ideal world populated by the purely rational investor who would seek out investments that deliver the best risk/ return characteristics, the everyday investor is generally influenced by emotions. Currently, investor emotions appear to be deeply divided, with a large amount of investors still seeking low risk investments (such as cash instruments) and others seeking high risk investments (such as smaller-cap and emerging market securities), while the investment classes in the middle of the risk spectrum have seemingly been ignored. It is important to note that the investor sentiment cycle usually lags the economic cycle.Thats why we continue to stress the importance of a long-term, well-balanced asset allocation strategy that can help cushion the volatility produced by the emotional swings of the financial markets. If you have not revisited your investment portfolio in the past year, we urge you to speak with your financial advisor about positioning your portfolio to take advantage of long-term market fundamentals rather than lie susceptible to short-term emotions. For information about how the fund performed during the reporting period, as well as general market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 17, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through April 30, 2010, as provided by Jocelin Reed, Portfolio Manager Fund and Market Performance Overview For the six-month period ended April 30, 2010, Dreyfus Global Sustainability Funds Class A shares produced a total return of 4.68%, Class C shares returned 4.31% and Class I shares returned 4.83%. 1 In comparison, the funds benchmark, the Dow Jones Sustainability World Index (DJSI World Index), produced a 5.14% total return over the same period. 2 Global stock markets encountered heightened volatility during the reporting period, as the worldwide economy gradually recovered but Europe suffered through a sovereign debt crisis. The fund produced lower returns than its benchmark, mainly due to individual stock selection within Spain. The Funds Investment Approach The fund seeks capital growth.To pursue its goal, the fund normally invests primarily in the stocks of companies that have sustainable operating practices and/or produce sustainable products or services and that meet certain fundamental investment criteria. The funds investments are focused among the major developed markets of the world, such as the United States, Canada, Japan,Australia, Hong Kong and Western Europe.The fund, however, may invest up to 20% of its assets in emerging markets, but will not invest more than 10% of its assets in any one emerging market country. We use a proprietary model to rank stocks within geographic regions, countries and economic sectors based on several characteristics, including a measure of the value, growth and financial profile.We then select the stocks that meet the funds sustainability and investment criteria. Economic Recovery, Debt Crisis Sparked Volatility Although unemployment has remained stubbornly high in many regions of the world, improved manufacturing activity and robust demand for energy and industrial commodities from the emerging markets generally helped boost investor confidence. However, market conditions differed The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) from one region to another. While Asia and Latin America seemed to thrive, Europe was mired in a sovereign debt crisis. The United States showed encouraging signs of economic growth, but Japan continued to struggle with persistent economic weakness. The global stock market rally began to lose momentum during the final months of 2009, and investors appeared to shift their focus from bargain-hunting to higher-quality companies with predictable earnings. However, stocks pulled back sharply in January 2010 when Greeces debt crisis dominated the headlines. Most non-European markets had bounced back by the reporting periods end, largely erasing previous losses amid rising corporate earnings. European Holdings Dampened Fund Performance Although the fund produced positive absolute returns over the reporting period and maintained country allocations that were roughly in line with its benchmark, its investments in Europe weighed on the funds absolute performance.A closer look at the DJSI World Indexs results reveals that its European components posted a mild decline, on average, while its North American positions produced double-digit gains. Stocks generally provided better results outside of continental Europe. In the United Kingdom, a brighter economic picture helped support equity prices. The fund fared particularly well among U.K. consumer discretionary stocks. Food service provider Compass Group advanced on the strength of a sound business model and its substantial presence in North American markets. Gaming company Ladbrokes also benefited from diverse geographic exposure, as well as revived consumer spending. In the financials sector, the fund held underweighted exposure to a number of U.K. financial institutions  including global bank HSBC Holdings, asset manager Schroders and investment bank Investec  that lagged market averages. Instead, we emphasized higher-quality financial firms in Canada, such as Royal Bank of Canada and Bank of Nova Scotia, which held up well in the downturn and continued to exhibit sound business fundamentals in the rebound. Finally, the fund benefited from underweighted exposure to Germany and France, where stocks suffered in the sovereign debt crisis. Some of the funds greater laggards were found in Spain, where several industrial holdings declined sharply when regional economic concerns 4 intensified. Among them were civil and engineering construction company Actividades de Construccion y Servicios S.A. and infrastructure developer Fomento de Construcciones y Contratas. The funds underweighted position in the United States undermined its relative performance to a degree, as did its emphasis on beverage producer The Coca-Cola Companies over its chief rival, PepsiCo.The fund also did not own The Walt Disney Company, which produced above-average returns as U.S. advertising spending rebounded. Proceeding Cautiously in Europe As of the reporting periods end, we have remained invested in Europe, but we have adopted a higher-quality bias with regard to security selections, especially in the financials sector.We believe that heightened volatility in European markets may enable the fund to purchase stocks of fundamentally sound,multinational companies at attractive prices,and we are watching the region carefully for such opportunities. In other parts of the world, we remain optimistic regarding the effects of the ongoing recovery on corporate profits, particularly among companies with sustainable products and operating practices. May 17, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The funds performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging markets countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect an undertaking for the absorption of certain fund expenses by The Dreyfus Corporation through March 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: BLOOMBERG, L.P.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Dow Jones Sustainability World Index (DJSI World) covers the top 10% of the biggest 2,500 companies in the Dow Jones Global Total Stock Market Index in terms of economic, environmental and social criteria. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Sustainability Fund from November 1, 2009 to April 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 5.58 $ 9.37 $ 4.32 Ending value (after expenses) $1,046.80 $1,043.10 $1,048.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 5.51 $ 9.25 $ 4.26 Ending value (after expenses) $1,019.34 $1,015.62 $1,020.58  Expenses are equal to the funds annualized expense ratio of 1.10% for Class A, 1.85% for Class C and .85% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2010 (Unaudited) Common Stocks96.7% Shares Value ($) Australia3.4% BHP Billiton 2,739 100,063 GPT Group 63,765 34,362 Rio Tinto 1,900 123,607 Canada6.6% Bank of Nova Scotia 2,604 132,570 Cenovus Energy 1,900 55,670 EnCana 1,900 62,833 Royal Bank of Canada 2,600 157,352 TELUS 2,525 93,413 Finland1.1% Fortum 3,279 France5.6% AXA 3,884 77,202 Cie Generale dOptique Essilor International 593 36,238 Sanofi-Aventis 2,022 138,453 Technip 1,164 93,020 Unibail-Rodamco 413 77,833 Germany4.9% Allianz 979 112,391 BASF 2,216 129,571 Muenchener Rueckversicherungs 573 80,978 Puma 153 51,223 Greece1.2% Coca-Cola Hellenic Bottling 3,477 Italy3.8% ENI 3,779 84,716 Stmicroelectronics NV 4,391 40,648 Telecom Italia 36,711 51,383 Terna Rete Elettrica Nazionale 20,011 81,139 UniCredit 9,855 a 25,848 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan8.9% Denso 2,800 81,127 Mitsubishi 5,100 121,022 Nomura Holdings 14,600 100,713 Rohm 1,200 89,245 Sumitomo 9,500 114,967 Toyota Motor 2,500 96,550 Trend Micro 2,000 67,275 Netherlands3.9% Akzo Nobel 1,300 76,414 ING Groep 6,430 a 57,557 Royal Dutch Shell, Cl. A 5,041 158,198 Norway1.3% Statoil 4,100 Portugal.3% Energias de Portugal 6,580 Spain5.6% Abertis Infraestructuras 524 9,041 ACS Actividades de Construccion y Servicios 1,803 81,106 Banco Santander 5,389 67,705 Enagas 3,503 69,985 Fomento de Construcciones y Contratas 1,875 61,472 Telefonica 5,978 134,247 Switzerland6.7% Credit Suisse Group 2,100 96,068 Nestle 1,900 92,729 Novartis 1,883 96,073 Roche Holding 376 59,383 Swisscom 226 76,613 Zurich Financial Services 379 84,500 8 Common Stocks (continued) Shares Value ($) United Kingdom17.4% Anglo American 2,280 a 97,650 AstraZeneca 1,297 57,347 Aviva 12,123 64,155 Barclays 5,314 27,208 BP 11,247 97,980 British Land 9,397 67,066 Compass Group 7,375 60,198 GlaxoSmithKline 4,806 89,007 HSBC Holdings 7,412 75,509 Investec 10,600 84,037 Ladbrokes 25,600 61,003 Legal & General Group 55,596 72,013 Marks & Spencer Group 10,966 61,428 Rio Tinto 2,710 136,705 Schroders 4,010 84,508 Unilever 3,841 115,063 United Utilities Group 7,699 63,164 United States26.0% 3M 800 70,936 Baxter International 2,000 94,440 Cisco Systems 3,000 a 80,760 Coca-Cola 3,200 171,040 Colgate-Palmolive 500 42,050 Cummins 1,800 130,014 El Paso 8,700 105,270 Hewlett-Packard 1,000 51,970 Humana 2,100 a 96,012 Intel 6,100 139,263 International Business Machines 1,800 232,200 Kimberly-Clark 1,600 98,016 Kraft Foods, Cl. A 4,100 121,360 McDonalds 2,200 155,298 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States (continued) MeadWestvaco 3,100 84,227 Praxair 1,200 100,524 Quest Diagnostics 1,400 80,024 UnitedHealth Group 3,800 115,178 Total Common Stocks (cost $6,337,964) Other Investment1.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $130,000) 130,000 b Total Investments (cost $6,467,964) 98.4% Cash and Receivables (Net) 1.6% Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial Services 15.7 Wholesale 3.1 Technology 10.6 Insurance 2.9 Health Care 9.3 Real Estate 2.4 Energy 7.9 Oil & Gas 2.0 Basic Industries 7.0 Money Market Investment 1.7 Chemicals 6.1 Consumer Durables 1.3 Foods & Related Products 4.4 Communications 1.2 Consumer Services 4.2 Transportation 1.2 Consumer Non-Durables 4.1 Gaming .8 Capital Goods 4.0 Restaurants .8 Utilities 3.8 Retail .8 Mining 3.1  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES April 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 6,337,964 7,316,664 Affiliated issuers 130,000 130,000 Cash 44,383 Cash denominated in foreign currencies 32,577 32,461 Dividends and interest receivable 33,908 Prepaid expenses 38,527 Due from The Dreyfus Corporation and affiliatesNote 3(c) 363 Liabilities ($): Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital 6,310,850 Accumulated undistributed investment incomenet 9,461 Accumulated net realized gain (loss) on investments 265,193 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 978,604 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 4,969,328 596,140 1,998,640 Shares Outstanding 332,217 40,000 133,508 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended April 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends (net of $9,906 foreign taxes withheld at source): Unaffiliated issuers 112,162 Affiliated issuers 74 Total Income Expenses: Management feeNote 3(a) 18,945 Auditing fees 22,067 Registration fees 21,603 Trustees fees and expensesNote 3(d) 21,408 Custodian feesNote 3(c) 7,893 Shareholder servicing costsNote 3(c) 7,437 Legal fees 7,336 Prospectus and shareholders reports 3,712 Distribution feesNote 3(b) 2,257 Loan commitment feesNote 2 113 Miscellaneous 24,584 Total Expenses Lessexpense reimbursement from The Dreyfus Corporation due to undertakingNote 3(a) (95,790) Lessreduction in fees due to earnings creditsNote 1(c) (1) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 276,565 Net realized gain (loss) on forward foreign currency exchange contracts (3,976) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 552 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 a Operations ($): Investment incomenet 70,672 112,527 Net realized gain (loss) on investments 272,589 125,572 Net unrealized appreciation (depreciation) on investments 552 978,052 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (52,442) (8,320) Class C Shares (2,400) (880) Class I Shares (25,476) (1,120) Net realized gain on investments: Class A Shares (142,577)  Class C Shares (17,400)  Class I Shares (57,420)  Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 107,219 4,098,039 Class C Shares  500,000 Class I Shares 246,906 1,730,699 Dividends reinvested: Class A Shares 4,526  Class I Shares 53,834  Cost of shares redeemed: Class A Shares (32,058)  Class I Shares (167,324) (229,662) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 7,304,907  End of Period Undistributed investment incomenet 9,461 19,107 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 a Capital Share Transactions: Class A Shares sold 7,142 326,965 Shares issued for dividends reinvested 298  Shares redeemed (2,188)  Net Increase (Decrease) in Shares Outstanding Class C Shares sold  Class I Shares sold 16,146 140,123 Shares issued for dividends reinvested 3,544  Shares redeemed (11,212) (15,093) Net Increase (Decrease) in Shares Outstanding a From December 15, 2008 (commencement of operations) to October 31, 2009. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended April 30, 2010 Year Ended Class A Shares (Unaudited) October 31, 2009 a Per Share Data ($): Net asset value, beginning of period 14.85 12.50 Investment Operations: Investment incomenet b .14 .26 Net realized and unrealized gain (loss) on investments .57 2.12 Total from Investment Operations .71 2.38 Distributions: Dividends from investment incomenet (.16) (.03) Dividends from net realized gain on investments (.44)  Total Distributions (.60) (.03) Net asset value, end of period 14.96 14.85 Total Return (%) c,d 4.68 19.05 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 3.63 5.60 Ratio of net expenses to average net assets e 1.10 1.10 Ratio of net investment income to average net assets e 1.86 2.32 Portfolio Turnover Rate d 21.01 50.92 Net Assets, end of period ($ x 1,000) 4,969 4,855 a From December 15, 2008 (commencement of operations) to October 31, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2010 Year Ended Class C Shares (Unaudited) October 31, 2009 a Per Share Data ($): Net asset value, beginning of period 14.76 12.50 Investment Operations: Investment incomenet b .08 .18 Net realized and unrealized gain (loss) on investments .56 2.10 Total from Investment Operations .64 2.28 Distributions: Dividends from investment incomenet (.06) (.02) Dividends from net realized gain on investments (.44)  Total Distributions (.50) (.02) Net asset value, end of period 14.90 14.76 Total Return (%) c,d 4.31 18.21 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 4.39 6.36 Ratio of net expenses to average net assets e 1.85 1.85 Ratio of net investment income to average net assets e 1.11 1.58 Portfolio Turnover Rate d 21.01 50.92 Net Assets, end of period ($ x 1,000) 596 590 a From December 15, 2008 (commencement of operations) to October 31, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 16 Six Months Ended April 30, 2010 Year Ended Class I Shares (Unaudited) October 31, 2009 a Per Share Data ($): Net asset value, beginning of period 14.87 12.50 Investment Operations: Investment incomenet b .16 .25 Net realized and unrealized gain (loss) on investments .57 2.15 Total from Investment Operations .73 2.40 Distributions: Dividends from investment incomenet (.19) (.03) Dividends from net realized gain on investments (.44)  Total Distributions (.63) (.03) Net asset value, end of period 14.97 14.87 Total Return (%) c 4.83 19.23 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 3.38 5.31 Ratio of net expenses to average net assets d .85 .85 Ratio of net investment income to average net assets d 2.11 2.15 Portfolio Turnover Rate c 21.01 50.92 Net Assets, end of period ($ x 1,000) 1,999 1,860 a From December 15, 2008 (commencement of operations) to October 31, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Global Sustainability Fund (the fund) is a separate diversified series of Dreyfus Opportunity Funds (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering two series, including the fund. The funds investment objective seeks capital growth. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Mellon Capital Management Corporation (Mellon Capital), a subsidiary of BNY Mellon, serves as the funds sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 320,000 Class A and 40,000 each of Class C and Class I shares of the fund. 18 The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 20 Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  1,968,582   Equity Securities Foreign ,  5,348,082  Mutual Funds 130,000    See Statement of Investments for country and industry classification.  To adjust for the market difference between local market close and the calculation of the net asset value, the fund may utilize fair value model prices for international equities provided by an independent service resulting in a Level 2 classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation tech- The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) niques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement dates and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 22 The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended April 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. The period ended October 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2009 was as follows: ordinary income $10,320. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee, Sub-Investment Advisory Fee, and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .50% of the value of the funds average daily net assets and is payable monthly. Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until March 1, 2011, so that annual fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrow- 24 ings and extraordinary expenses) do not exceed .85% of the value of the funds average daily net assets. The expense reimbursement, pursuant to the undertaking, amounted to $95,790 during the period ended April 30 2010. During the period ended April 30, 2010, the Distributor retained $832 from commissions earned on sales of the funds Class A shares. Pursuant to a Sub-Investment Advisory Agreement between Dreyfus and Mellon Capital, Dreyfus pays Mellon Capital an annual fee of .23% of the value of the funds average daily net assets, payable monthly. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended April 30, 2010, Class C shares were charged $2,257 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A and Class C shares and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2010, Class A and Class C shares were charged $6,230 and $753, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended April 30, 2010, the fund was charged $386 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended April 30, 2010, the fund was charged $17 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $1. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended April 30, 2010, the fund was charged $7,893 pursuant to the custody agreement. During the period ended April 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due from The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $3,211, Rule 12b-1 distribution plan fees $380, shareholder services plan fees $1,181, custodian fees $5,257, chief compliance officer fees $3,199 and transfer agency per account fees $124, which are offset against an expense reimbursement currently in effect in the amount of $13,715. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended April 30, 2010, amounted to $1,541,782 and $1,663,731, respectively. 26 The fund may invest in shares of certain affiliated investment companies also advised or managed by the adviser. Investments in affiliated investment companies for the period ended April 30, 2010 were as follows: Affiliated Investment Value Value Net Company 10/31/2009 ($) Purchases ($) Sales ($) 4/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 100,000 850,000 820,000 130,000 The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.At April 30, 2010, there were no open forward contracts outstanding. At April 30, 2010, accumulated net unrealized appreciation on investments was $978,700, consisting of $1,101,102 gross unrealized appreciation and $122,402 gross unrealized depreciation. At April 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 28 For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds - Dreyfus Global Sustainability Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 23, 2010 By: /s/ James Windels James Windels Treasurer Date: June 23, 2010 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
